Citation Nr: 0308566	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  92-16 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for lateral meniscus 
tear of the left knee with medial meniscectomies, lateral 
retinacula release, resection of plica and realignment of the 
patella, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel





INTRODUCTION

The veteran had active service from November 1984 to November 
1985.

This appeal to the Board of Veterans Appeals (the Board) is 
from a rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, in 
May 1991 at which time a 10 percent evaluation was in effect 
for the veteran's left knee disability.

The Board remanded the case in March 1993 after which the RO 
assigned a 20 percent rating retroactively from 1991. 

The case was again remanded by the Board in November 1997 and 
in December 1999 for specified development.  The case is now 
returned to the Board for final appellate review.

Issues of entitlement to service connection for right knee or 
other problems secondary to the other service-connected left 
knee disability, or issues relating to temporary total 
ratings or extensions thereof are not part of the current 
appeal.



FINDINGS OF FACT

1.  The veteran's left knee instability is no more than 
moderate; she wears a knee brace.

2.  The limitation of left knee flexion is at or about 60 
degrees and there is no significant extension limitation, but 
there are multiple osseous changes shown on left knee X-rays 
with pain on motion and limitations caused by the 
degenerative changes in the joint.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
lateral meniscus tear of the left knee with medial 
meniscectomies, lateral retinacula release, resection of 
plica and realignment of the patella are not met; however, 
the criteria for a separate 10 percent rating for arthritic 
impairment are met.  38 U.S.C.A. §§ 1155, 5103 (West 1991 and 
West 2002); 38 C.F.R. §§ 4.7, 4.71, 4.40, 4.45, 4.14, 4.59, 
Code 5257-5003 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Initially, the Board notes that there has been a change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), which 
provides that on receipt of a complete or substantially 
complete application, the Secretary shall notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  38 U.S.C. § 5103 (West Supp. 2002).  The VCAA 
also requires the Secretary to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C. § 5103A (West Supp. 
2002).

In this case, VA has satisfied its duties to the veteran, 
under both former law and the new VCAA.  The Board has 
repeatedly remanded the claim for further development.  A 
review of the record indicates that VA has conducted adequate 
evidentiary development in this case.  The RO has obtained 
most clinical records identified by the veteran, including VA 
treatment records.  There is no indication of specific 
outstanding records which the RO has not yet requested for 
which there is any indication that they may be available.  In 
addition, the veteran has been afforded VA medical 
examinations in connection with the claim.

The Board further notes that the veteran was informed, via 
decisions of the RO, Board remands, Statements of the Case 
and Supplemental Statements of the Case, of the evidence of 
record and the nature of the evidence needed to substantiate 
her claim.  In this regard, the RO and the Board has informed 
the veteran of the evidence needed to establish entitlement 
to the benefit sought, and what the RO would obtain, as well 
as what evidence was needed from the veteran and what she 
could do to help with her claim and her actions as a result 
have reflected that she understands what evidence is to be 
obtained by which party.  No further assistance in this 
regard appears to be warranted.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

As VA has fulfilled the duty to assist, and as the change in 
law has no additional material effect on adjudication of this 
claim, the Board finds that it can consider the merits of 
this appeal without prejudice to the veteran.  Bernard v 
Brown, 4 Vet. App. 384 (1993).


Criteria

Disability evaluations are determined by the application of a 
Schedule of Ratings (Schedule) which is based on average 
impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Separate rating codes identify the various 
disabilities. 38 C.F.R. Part 4.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran. 38 C.F.R. § 
4.3 (2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2002).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2002).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to the affected joints.  The intent of the 
rating schedule is to recognize painful motion with joint or 
peri-articular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2002).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2002).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2002).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2002), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
left knee disability.  The Board has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue, except as 
outlined below.

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved, in 
this instance under Diagnostic Codes 5260 and 5261.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 60 degrees warrants a noncompensable rating.  When flexion 
is limited to 45 degrees, a 10 percent rating is warranted.  
A 20 percent rating is warranted where flexion is limited to 
30 degrees.  A 30 percent rating is warranted in the case of 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Under Diagnostic Code 5261, limitation of extension of the 
leg to 5 degrees warrants a noncompensable rating.  When 
extension is limited to 10 degrees, a 10 percent rating is 
warranted.  A 20 percent rating is appropriate where 
extension is limited to 15 degrees. A 30 percent rating is 
warranted in the case of extension limited to 20 degrees.  A 
40 percent rating is warranted where extension is limited to 
30 degrees.  A 50 percent rating is warranted for limitation 
of extension to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.

Under Diagnostic Code 5256, a 40 percent rating is available 
where there is ankylosis in flexion between 10 and 20 
degrees.  If there is ankylosis in flexion between 20 and 45 
degrees a 50 percent rating is appropriate.  A rating of 60 
percent is assigned for extremely unfavorable ankylosis in 
flexion at an angle of 45 degrees or more.  38 C.F.R. § 
4.71a, Diagnostic Code 5256.

Under Diagnostic Code 5257, a 30 percent evaluation is 
provided for a severe case of recurrent subluxation or 
lateral instability.  A moderate case of recurrent 
subluxation or lateral instability is to be rated 20 percent 
disabling.  For a slight case of recurrent subluxation or 
lateral instability a 10 percent rating is appropriate.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2002).  

However, in Esteban v. Brown, 6 Vet. App. 259, 262 (1994), 
the Court held that evaluations for distinct disabilities 
resulting from the same injury could be combined so long as 
the symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition. 

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  When the knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under Diagnostic Code 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.

The General Counsel in VAOPGCPREC 9-98 held that a separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  See also 
Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed Cir 1997).  
Where additional disability is shown, a veteran rated under 
5257 can also be compensated under 5003 and vice versa.

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2001).

Under Diagnostic Code (DC) 5257, a maximum evaluation of 30 
percent is awarded in cases of severe recurrent subluxation 
or lateral instability of a knee.  In this case, where the 
diagnostic code (DC 5257) is not predicated on loss of range 
of motion, §§ 4.40 and 4.45, with respect to pain, have 
limited application.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); see also DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background

Extensive private and VA clinical records and reports of 
orthopedic evaluations are in the file reflecting the 
veteran's history of left knee problems.  She has been seen 
by numerous private consultative physicians and facilities 
and VA on a continuous basis.  In the mid-1990s she was 
prescribed a knee brace which seems to have had some impact.  
She has had varied degrees of pain in the knee for years and 
has undergone numerous consultative evaluations to determine 
the best manner in which to facilitate a treatment regimen.  
Prior to the 1990's, her primary care had been multiple 
arthroscopies.

Because of the recurrent subluxation of the left patella, and 
a history of catching and left knee pain as well as motion 
limitations and instability, the veteran underwent a 
realignment procedure in June 1995, report from which is of 
record.  Physical examination had shown valgus deformity with 
torsion alignment of the leg.  She had tenderness in the long 
joint line on the left.  The arthroscopy scars were healed.  
There was some patella femoral crepitus on the left side but 
no effusion.  She underwent surgical reconstruction of the 
vastus medialis muscle and advancement was performed along 
with a Goldwaite-Roux procedure.  She was placed in a bi-
valved fiberglass long cast and sent to kinesiotherapy where 
she did well and was placed in a toe-walking cast before 
discharge.  

However, her physical therapy progress thereafter was slow, 
according to outpatient reports.  She was given a 
recommendation to go to a local sports/physical therapy 
facility for physical therapy program to strength the knee.  
By mid-1996, she was described as being much happier with 
this surgical result, had less pain and much more movement 
than before.  However, activity made the left knee swell and 
she was found on examination to have left knee effusion.  Use 
of a whirlpool was recommended in addition to exercises, etc.

On private evaluation in September 1998, she was noted to 
have problems with daily activities due to left knee pain and 
limitations.  Weather changes and activity both caused added 
difficulties.  The left knee was painful and caused her to 
have sleep problems.  She was using the left knee brace.  
Quadriceps strength in the left knee was 5 pounds when 
compared to 10 pounds on the right.  The examiner concluded 
that she had severe deficits in strength and range of motion.

On VA examination in December 1998, an extensive history was 
recorded and records were reviewed.  In general, a year 
postoperative, the veteran had reported that she was 
relatively happy with her earlier surgery.  She no longer had 
constant pain.  There were relatively few movement problems 
and patella tracking was noted.  She had sprained her knee 
during basketball in November 1996 .  On a final post-injury 
follow-up evaluation in September 1998, the veteran had 
reported that she had less pain, but on examination, there 
was patellofemoral crepitation. 

On VA examination in late 1998, the operative scar was 
described as a parapatellar incision without joint effusion 
or heat.  The veteran had full range of motion with extension 
of 0 degrees, flexion to 140 degrees and both collateral and 
cruciate ligaments were intact.  The quadriceps 
circumferences at 7" above the medial joint were equal 
bilaterally and she had excellent quadriceps strength.  X-
rays showed excellent joint space without other bony 
abnormalities.  There was marked internal tibial torsion with 
increased Q angle and severe internal tibial torsion.  
Pertinent diagnoses were patellar malalignment and status 
post patellar realignment on the left.

Subsequent to a Board remand for a more adequate VA 
examination and additional development of the evidence, 
private and VA clinical evidence was received.

An evaluation report dated in September 1999 is of record 
from an orthopedic consulting physician, noting that the 
veteran had been seen by another facility.  The veteran's 
records had been dropped off in advance and the examiner had 
had a chance to review them before analyzing her situation.  
The report reflected her history of left knee problems and 
procedures including the most recent one at the VA facility 
since which she had had complaints of continued pain in the 
patellofemoral joint.  

Examination indicated that there was a long curvilinear 
incisional scar on the medial aspect of the knee from the 
patella realignment surgery.  The patella was noted to track 
and was mobile.  The veteran had patellofemoral grinding 
confirmed on examination which was uncomfortable.  There was 
no evident effusion.  She had good ligamentous stability.  
There was definite tenderness along the medial joint line but 
nothing laterally.  There was moderate quadriceps atrophy 
noted but no calf swelling or ankle edema.  X-rays confirmed 
definite patellofemoral arthrosis with spurring on the 
femoral condyle and what appeared to be global thinning of 
the joint space.  On the anterior/posterior view there was 
definite flattening of the medial femoral condyle as well, 
relative to the opposite knee.  There were no obvious lateral 
compartment changes.  The diagnosis was patellofemoral 
arthrosis, probable early medial compartment arthrosis of the 
left knee.

The examiner felt that the problem was difficult for someone 
her age as the problem had extended beyond the patellofemoral 
joint.  It was felt that she would be a good candidate for a 
patellectomy if the medial compartment was in good enough 
shape.  However the only way to determine the shape of the 
compartment would be to re-arthroscope the knee.  The 
examiner felt that a Fulkerson or Maguet osteotomy would 
probably not provide much relief.  And if the medial 
compartment was significantly involved, the best that could 
be done would be to manage her conservatively.  She was 
encouraged to begin exercising to include water aerobics.  
She was also started on various prescription regimens.  It 
was collaterally noted that photos she brought with her 
showed some chondromalacia of the medial femoral condyle 
although it could not be determined how extensive this was.

In a follow-up visit for the veteran dated in November 1999, 
it was noted that she had had two falls on the left knee and 
on examination, the knee was bruised at the lower pole of her 
patellar incision.  The range of motion was painful.  There 
was no effusion of the left knee.  She was able to flex about 
70 degrees without significant pain, but palpating across the 
entire front of the left knee was extremely uncomfortable.  
X-rays showed no changes from the earlier X-rays.  The 
physician felt that she had some early patellofemoral 
narrowing on both sides.  The examiner felt that weight loss 
through the aerobics program might be something that would 
buy her some time before something else had to be done on the 
knee.  She had been using Darvocet for pain and it was 
recommended that she try physical therapy to endeavor to 
strengthen the left leg and knee, and lose some weight.

Ongoing clinical reports into 2000 show that the veteran 
continues to take multiple pain medications for ongoing 
symptoms with limitation on standing and walking, with some 
good and other bad days.  She has also been seen for other 
problems involving her back and one shoulder.  She walked 
with an antalgic gait and the left knee gave way on some 
occasions.

Analysis

In order to afford the veteran every benefit, the Board has 
taken considerable effort to develop the evidence in this 
case.  On current review, the Board concludes that there is 
no need for further development, and although additional 
evidence is probably obtainable, there is now adequate 
evidence of record for an equitable assessment of the 
veteran's current left knee problems.  It is unnecessary and 
unfair to delay the adjudication of her case any longer.

It is clear from the extensive clinical reports in the file 
that the veteran's left knee disability has been progressive, 
and this is in part reflected in the increase assigned by the 
RO during the course of this appeal: from 10 to 20 percent 
disabling.  The issue is whether she is entitled to more than 
a 20 percent rating for the overall left knee impairmnent.

One alternative might be to give a separate rating for her 
scar, if it were tender or painful or had other functional 
impairment.  Except for one instance when she had recently 
fallen and there was some acute bruising in the scar area, 
recent evaluations have not shown any such functional scar 
disability of any kind (i.e., tenderness, ulceration, pain, 
etc.) for which separate compensation might be warranted.

However, as noted in the cited criteria above, and without 
violating pyramiding principles, a separate rating may be 
assigned for the instability plus another for arthritis.  In 
this case, the RO has assigned the 20 percent rating under 
Code 5257 which is appropriately reflective of the presence 
of some instability (for which she wears a left knee brace), 
but to no more than a moderate degree.  She does not now 
exhibit such severe instability as to warrant a 30 percent 
rating under Code 5257.  Moreover, other than flexion 
difficulties to be addressed below, she does not have such 
significant limitation of motion on extension of the knee as 
to warrant additional or alternative increased compensation 
on the basis of any of the cited knee motions.

However, in addition to her problems with continuous pain in 
the left knee, there is significant X-ray evidence of osseous 
change, which has been clearly progressive and involves both 
sides of the left patella.  She has definite patellofemoral 
arthrosis with spurring on the femoral condyle and global 
thinning of the joint space with definite flattening of the 
medial femoral.  The flexion impairment ranges around 60-70 
degrees which fulfills the basic criteria for a 
noncompensable rating under Code 5260.  The Board finds that 
this is sufficient to warrant a separate 10 percent 
evaluation for the arthritic involvement under Code 5003 and 
cited judicial guidelines as identified above including 
Esteban.   

Several alternative regimens have been recommended for 
ongoing care.  It remains to be seen how effective they will 
be.  Should the veteran have additional symptoms develop in 
the future, she may want to reopen her claim with evidence 
relating thereto at that time.   

The Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder. 38 C.F.R. § 
3.321(b).  However, the Board believes that the regular 
schedular standards applied in the current case adequately 
describe and provide for the veteran's symptoms and 
disability level.



ORDER

An evaluation in excess of 20 percent for lateral meniscus 
tear of the left knee with medial meniscectomies, lateral 
retinacula release, resection of plica and realignment of the 
patella is not warranted.  

A separate 10 percent rating for left knee arthritic 
impairment is granted, subject to the regulatory criteria 
relating to the payment of monetary awards.  




	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

